The merits of this action are discussed and determined in the above appeal by defendant in the same case.
This appeal, as we understand it, is from the judgment of the Superior Court refusing defendant's motion to set aside and vacate an execution and order of sale made by the justice of the peace who tried the case. This is an original motion, made in the Superior Court for the first time. The court had no jurisdiction, and the motion was properly refused. Bailey v.Hester, 101 N.C. 538; Birdsey v. Harris, 68 N.C. 93.
Affirmed.